FP EE EM

Case 1:20-cv-00130-JJM-LDA Document 21 Filed 06/11/20 Page 1 of 11 PagelD #: 292

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF RHODE ISLAND

 

BISCAYNE ENTERTAINMENT, INC.,
Plaintiff,

Ve

CITY OF PROVIDENCE BOARD OF
LICENSES; DYLAN CONLEY; SYLVIA
BERNAL; PETER MANCINI; CHARLES
NEWTON; DELIA RODRIGUEZ-
MASJOAN, each In their official capacities
as a Board Member of the City of
Providence Board of Licenses; JAMES J.
LOMBARDI, III, ESQ., zn Ars official
capacity as the Treasurer of the City of
Providence,

Defendants.

C.A. No. 20-130-JJM-LDA

Nee ee eee eee eee eee eee ee

MEMORANDUM AND ORDER
JOHN J. MCCONNELL, JR., Chief United States District Judge.

Before the Court is the Plaintiffs Motion for Reconsideration of the denial of
its request for a temporary restraining order and preliminary injunction. ECF No.
10. For the reasons discussed below, the Court GRANTS the Plaintiffs Motion. ECF
No. 13.

I. BACKGROUND

In March 2020, the Plaintiff filed a motion with this Court seeking to enjoin

the Defendants from enforcing the decision of the City of Providence Board of

Licenses (the “Board”) to revoke the business licenses of the “Wild Zebra.” ECF No.

 
FP
Case 1:20-cv-00130-JJM-LDA Document 21 Filed 06/11/20 Page 2 of 11 PagelD #: 293

4.1 The Board revoked these licenses after finding the Plaintiff in violation of the
Providence City Code, Section 14-17 (the “Ordinance”), which makes it unlawful for
any worker of a licensee to undertake various prohibited conduct, including
prostitution. ECF No. 9-3. The Board found the Plaintiffs “gross negligence” created
two incidents of prostitution at the Wild Zebra and one incident involving the sale of
cocaine. Jd. at 3-5. The Defendants objected to the Plaintiffs Motion. ECF No. 9.
The Court heard oral arguments during a telephonic motion hearing on April 6, 2020

and after issued an order denying the Plaintiffs Motion. ECF No. 10.

 

In its motion for preliminary injunction, the Plaintiff asserted that it is entitled
to injunctive relief because it has shown a likelihood of success on the merits of its
First Amendment claims. ECF No. 4-1 at 5. Arguing that the Ordinance is an
unconstitutional content-based restriction on free speech and that the Defendants
used the Ordinance to revoke its business licenses, the Plaintiff asserted that its First
Amendment right to offer nude dancing, a form of constitutionally protected
expressive conduct, was violated. Jd. at 5-6.

Reviewing the constitutionality of the Ordinance under intermediate scrutiny,
the Court found the Ordinance as applied to the Plaintiff as “the enforcement of a
public health regulation of general application” that did not implicate the First
Amendment. ECF No. 10 at 3 (citing Arcara v. Cloud Books, 478 U.S. 697, 705

(1986)). Without showing the Ordinance invalid under intermediate scrutiny, the

 

 

1 The Wild Zebra is a Providence club that offers adult entertainment,
including live performances and nude dancing. ECF No. 13-1 at 1.

2

 
Pee OO

Case 1:20-cv-00130-JJM-LDA Document 21 Filed 06/11/20 Page 3 of 11 PagelD #: 294

Court found the Plaintiff unlikely to succeed on the merits of its First Amendment

claim and thus denied its request for a temporary restraining order or preliminary

injunction. Jd.
The Plaintiff is seeking reconsideration for two reasons. See ECF No. 13-1 at

5.2 First, according to the Plaintiff, the Court did not address its likelihood of success

on its claim that the Ordinance violated its procedural due process rights because it

did not provide for judicial review, which the Plaintiff claims is required when an

ordinance infringes First Amendment rights. Jd. at 6-9. The Plaintiff also argues

 

that the Court erred in relying on Cloud Books when it found the Ordinance a
generally applicable enforcement of a public health regulation because, unlike the
ordinance in Cloud Books, the Plaintiff contends the Ordinance targets expressive
conduct. Jd. at 12. The Defendants oppose the Plaintiffs Motion for reconsideration.
See ECF No. 17.
Il. STANDARD OF REVIEW

“A court appropriately may grant a motion for reconsideration ‘where the

999

movant shows a manifest error of law or newly discovered evidence.” Ruiz Rivera v.

Pfizer Pharm., LLC, 521 F.3d 76, 82 (1st Cir. 2008) (quoting Kansky v. Coca-Cola
Bottling Co. of New England, 492 F.3d 54, 60 (1st Cir. 2007)). “Likewise, a motion
for reconsideration should be granted if the court ‘has patently misunderstood a party

... or has made an error not of reasoning but apprehension.” /d. (quoting Sandoval

 

2 The Court also received a brief from amicus curiae American Civil Liberties
Union of Rhode Island in support of the Plaintiffs Motion for Reconsideration. See
ECF No. 15.

 

 
 

pun
Case 1:20-cv-00130-JJM-LDA Document 21 Filed 06/11/20 Page 4 of 11 PagelD #: 295

Diaz v. Sandoval Orozco, No. 01-1022, 2005 WL 1501672, at *2 (D.P.R. June 24,

2005)).

Il. DISCUSSION
A. Grounds for Reconsideration
In support of its Motion for Reconsideration, the Plaintiff asserts that the
Court did not address its likelihood of success on its claim that the Ordinance violated
its procedural due process rights because it did not provide for judicial review of the

Board’s decision to revoke its licenses. ECF No. 13-1 at 6. Relying on Fantasy Book

 

Shop v. City of Boston, the Plaintiff claims it is entitled to such judicial review
because, as a commercial entity engaged in expressive conduct, the First Amendment
requires certain procedural safeguards when the decision to enforce a regulation has
“a significant indirect impact on [its] protected activity.” Jd. (citing Fantasy Book
Shop v. City of Bos., 652 F.2d 1115, 1122 (st Cir. 1981)). The Court agrees with the
Plaintiff that it did not address this procedural due process argument in its earlier
Order (ECF No. 10), and it should have.3

In Fantasy Book Shop, the First Circuit considered a challenged to a law

requiring the licensing of commercial operations to limit noise, traffic, and disruption

 

3 In its previous Order, the Court found that the Plaintiff did not establish a
likelihood of success on the merits of its substantive due process claims because the
Ordinance is one of general applicability and regulates prostitution, which “manifests
absolutely no element of protected expression.” ECF No. 10. Although the Court
agrees with the Plaintiff that enforcement of the Ordinance was procedurally
deficient, the Court continues to find that the Ordinance is not meant to target
expressive conduct.

 
 

 

 

Case 1:20-cv-00130-JJM-LDA Document 21 Filed 06/11/20 Page 5 of 11 PagelD #: 296

in an area of Boston. 652 F.2d at 1115. Three bookstores offering coin-operated adult
motion pictures applied for the license to operate and were denied. Jd The
bookstores challenged their license denial on First Amendment grounds, arguing that
the law disproportionally burdened their bookstores and thus was an impermissible
content-specific regulation. Jd. at 1121. The City of Boston countered that the
ordinance was concerned only with the stated criteria of noise, traffic, and disruption,
and that any positive correlation between limiting those effects and burdening a kind
of expressive content was “purely accidental.” Jd. Finding merit in both arguments,
the First Circuit stated that “the full panoply of [First Amendment] procedural
safeguards required for facially content-specific regulations” is unnecessary for a
content-neutral regulation, unless the neutral criteria asserted served as a mere
pretext for what were in fact content-directed decisions. /d. Without a showing of
pretext, a statute must be accepted as “a valid police power/land use regulation not
directly implicating First Amendment values.” Jd. at 1122. “At the same time,
however, the First Amendment requires that a regulation having a significant
indirect impact on protected activity must provide certain important procedural
safeguards not necessarily required of every valid governmental regulation.” Jd.
These procedural safeguards are (1) adequate administrative proceedings, including
notice and a hearing, (2) an expeditious decision by the administrator, (3) prompt
judicial review of that decision, and (4) immediately available appellate review. See

id. Because the bookstores in Fantasy Book Shop did not allege that such procedural

 
 

 

Case 1:20-cv-00130-JJM-LDA Document 21 Filed 06/11/20 Page 6 of 11 PagelD #: 297

safeguards were lacking in that case, the First Circuit did not find the licensing
scheme procedurally deficient. Jd.

The procedural facts of this case differ from Fantasy Book Shop. In November
2019, the Plaintiff received a notice to appear before the Board to show cause why its
liquor license (the “Liquor License”), entertainment license, food license, Sunday
sales license, and license to operate on holidays (collectively, “the Licenses”) should
not be suspended or revoked because of alleged prostitution and drug sales. ECF No.
13-1 at 3. Hearings were held in January 2020 and the Board, after finding the
Plaintiff grossly negligent in allowing prostitution to occur, issued a decision revoking
the Licenses on February 14, 2020. Jd.

The Plaintiff appealed the Board’s decision revoking its Liquor License to the
Department of Business Administration (the “DBR”). /d.4 The DBR stayed the
revocation, finding that there was no public danger and without a stay, the Plaintiff
would have no “meaningful appeal” of the action taken by the Board. ECF No. 1-3 at
12.

As for the entertainment license, food license, Sunday sales license, and license
to operate on holidays, however, the only available review of the Board’s decision to
revoke these Licenses is through a petition for a writ of certiorari to the Rhode Island

Supreme Court. See Cullen v. Town Council of Town of Lincoln, 893 A.2d 239, 249

 

4 The DBR has jurisdiction over liquor licenses in Rhode Island. Rhode Island
law provides the right to a de novo review by the DBR of the revocation of a liquor
license (R.I. Gen. Laws, § 3-7-21) and the right to appeal a final decision by the DBR
to the Rhode Island Superior Court. R.I. Gen. Laws, § 42-35-12.

6

 

 
 

 

 

Case 1:20-cv-00130-JJM-LDA Document 21 Filed 06/11/20 Page 7 of 11 PagelD #: 298

(R.I. 2006). In February 2020, the Plaintiff petitioned for a writ of certiorari with the
Rhode Island Supreme Court and a motion for stay pendente lite, requesting that the
Rhode Island Supreme Court stay enforcement of the Board’s decision to revoke the
licenses. ECF No. 13-1 at 4. The Rhode Island Supreme Court denied the writ
petition and motion for stay. Jd. Seemingly with no other available remedy in state
court, the Plaintiff filed its complaint in the case. ECF No. 1.

As seen from the above facts, enforcing the Ordinance has left the Plaintiff
without the proper licenses to operate the Wild Zebra in Providence and thus unable
to engage in its constitutionally protected expressive conduct of nude dancing. Under
Fantasy Book Shop, when the enforcement of a regulation has “a significant indirect
impact on protected activity” four important procedural safeguards are required.
Fantasy Book Shop, 652 F.2d at 1122. While the Plaintiff was afforded adequate
administrative proceedings, including notice and a hearing, and an expeditious
decision by the administrator, it did not receive prompt judicial review of that
decision, nor immediately available appellate review. Its only opportunity for judicial
review was to petition the Rhode Island Supreme Court for a discretionary writ of
certiorari, which it did and was denied, and it had no opportunity for appellate review
of that decision.

Judicial review was lacking because a petition for writ is discretionary and, as
such, does not provide for judicial review as a matter of right as required by the First
Amendment. See New Harbor Vill, LLC v. Town of New Shoreham Zoning Bd. of

Review, 894 A.2d 901, 907 (R.I. 2006); see also Déja Vu of Nashville v. Metrop. Gov't
 

 

EE EIIOEOS'CD

Case 1:20-cv-00130-JJM-LDA Document 21 Filed 06/11/20 Page 8 of 11 PagelD #: 299

of Nashville, 274 F.3d 377, 401 (6th Cir. 2001) (finding that the requirement that an
aggrieved plaintiff go to court through a discretionary route, such as a petition for
writ, fails to “guarantee a final adjudication on the merits”); D’'Ambra v. City of
Providence, 21 F. Supp. 2d 106, 108 (D.R.I. 1998). Instead of judicial review, the
Plaintiff received a denial of its petition for writ, which the Rhode Island Supreme
Court’s Rules of Appellate Procedure states “is not an adjudication on the merits and
has no precedential effect, and such action is to be taken as being without prejudice
to a further application to [the Rhode Island Supreme Court] or any court for the
rehef sought.” R.I. Sup. Ct. R. 13(e). Without more than a petition denial, the
Plaintiff has not been afforded the procedural safeguards it is entitled. See Fantasy
Book Shop, 652 F.2d at 1122.5

The total lack of any appellate review also establishes that the enforcement of
the Ordinance against the Plaintiff was procedurally deficient under the Fantasy

Book Shop standard. See id.

 

5 The Defendants do not dispute that Fantasy Book Shop requires the four
procedural safeguards when a licensing scheme threatens a licensee’s ability to
engage in protected expression. See ECF No. 9-1 at 9. They believe, however, that
each of those factors was satisfied and argue that “even though the review is by
petition to the [Rhode Island] Supreme Court, the licensee herle] did have the ability
[to] petition for the review required by Fantasy Book Shop.” Id. According to the
Defendants, “[slimply because [the petition] was denied does not make it violative of
the statutory scheme required.” Jd. The Court is not convinced that the Ordinance
is in line with the requirements of Fantasy Book Shop for judicial and appellate
review.

 
 

 

Case 1:20-cv-00130-JJM-LDA Document 21 Filed 06/11/20 Page 9 of 11 PagelD #: 300

 

B. Four-Factor Analysis for Preliminary Injunction

The Court should now consider the Plaintiffs procedural due process argument
within the framework of its request for a preliminary injunction. A request for
preliminary injunction is judged using a four-factor legal standard. Harris v. Wall,
217 F. Supp. 3d 541, 552-53 (D.R.I. 2016). The moving party must show: (1) a
substantial likelihood of success on the merits; (2) a significant risk of irreparable
harm if the injunction is withheld; (3) a favorable balance of hardships; and (4) a fit
(or lack of friction) between the injunction and the public interest. Jd. “The four
factors are not weighted equally; ‘likelihood of success is the main bearing wall of this
framework’ and of primary importance.” Jd. (quoting W Holding Co. v. AIG Ins. Co.—
Puerto Rico, 748 F.3d 377, 383 (1st Cir. 2014)). Even more, in the First Amendment
context, the first factor will often be determinative because the Supreme Court has
recognized that even minimal infringement upon First Amendment values
constitutes irreparable injury. Deja Vu of Nashville, 274 F.3d at 400. And “it is
always in the public interest to prevent violation of a party’s constitutional rights.”
Td. (quoting G & V Lounge v. Michigan Liquor Control Comm'n, 23 F.3d 1071, 1079
(6th Cir. 1994)).

After analyzing the Plaintiffs procedural argument, the showings needed to
justify injunctive relief are established. First, and most importantly, the Plaintiff has
established a likelihood of success on the merits of its argument that the Ordinance
violated its procedural due process rights because it did not provide for the judicial or

appellate review required for an ordinance “having a significant indirect impact on
 

 

EEE EEEEEEEEED'“#SOYSSSSSS TD

Case 1:20-cv-00130-JJM-LDA Document 21 Filed 06/11/20 Page 10 of 11 PagelD #: 301

protected activity.” Fantasy Book Shop, 652 F.2d at 1122. Without such injunctive
relief, the Plaintiff will suffer irreparable harm because of the loss of the Licenses
and inability to provide its expressive conduct. The balance of equities and the effect
of an injunction on the public interest do not justify denying the Plaintiff injunctive
relief. While the Defendants argue that these two factors favor their interest in public
safety and eliminating criminal activity, the threat to public safety was considered a
low priority by the Defendants as evident in part by their delay (almost six months)
in bringing the original show-cause hearing against the Plaintiff. Additionally, the
DBR, in its issuing of a stay of the revocation of the Plaintiffs liquor license, found
no public danger. See ECF No. 1-3 at 12.

Injunctive relief is thus warranted. The Defendants are enjoined from
enforcing the Board's decision to revoke the Licenses (other than the Liquor License
under the DBR’s jurisdiction), unless and until the Plaintiff is afforded prompt
constitutionally protected judicial review and immediate appellate review.

IV. CONCLUSION

For the foregoing reasons, the Court GRANTS the Plaintiffs Motion for

Reconsideration. ECF No, 13. Moreover, the Court GRANTS the Plaintiffs Motion

for a Preliminary Injunction consistent with this order. ECF No. 4.

 

6 The Plaintiffs counsel shall submit a form of injunction to the Court after
consultation with the Defendants’ counsel.

10

 
 

 

Case 1:20-cv-00130-JJM-LDA Document 21 Filed 06/11/20 Page 11 of 11 PagelD #: 302

ITIS LI Mp

John J. McConnell, Jr.
Chief Judge
United States District Court

June 11, 2020

11

 

 

 
